Case 19-11278-amc          Doc 40     Filed 05/15/20 Entered 05/15/20 10:00:18              Desc Main
                                      Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

  In re:
                                                               Bankruptcy No. 19-11278-amc
  Malika S. Jones,
                                                               Chapter 13
            Debtor,
  Wilmington Savings Fund Society, FSB, d/b/a                  Hearing Date: June 9, 2020
  Christiana Trust, not individually but as trustee for        Hearing Time: 11:00 a.m.
  Pretium Mortgage Acquisition Trust,                          Location: 900 Market Street,
                                                               Courtroom #4, Philadelphia, PA
           Movant,                                             19107
  v.
  Malika S. Jones,
            Debtor/Respondent,
  William C. Miller, Esquire
            Trustee/Respondent



       NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

          Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
  trustee for Pretium Mortgage Acquisition Trust has filed a Motion for Relief from the Automatic
  Stay pursuant to 11 U.S.C. §362(d)(1); for costs and disbursements of this action, and for such
  other and further relief as to the Court may deem just and proper.

           Your rights may be affected. You should read these papers carefully and discuss
           them with your attorney, if you have one in this bankruptcy case. (If you do not
           have an attorney, you may wish to consult an attorney.)


           1. If you do not want the court to grant the relief sought in the Motion or if you
              want the court to consider your views on the motion, then on or before June 2, 2020,
              you or your attorney must filed a response to the Motion. (see Instructions on next
              page).

                  (a) File an answer explaining your position at: 900 Market Street, Philadelphia, PA
                      19107

           If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
           enough that it will be received on or before the dates stated above; and


                                                                                            19-11278-amc
                                                                                         JONES, MALIKA
                                                                                                    MFR
Case 19-11278-amc      Doc 40     Filed 05/15/20 Entered 05/15/20 10:00:18              Desc Main
                                  Document     Page 2 of 2




              (b) Mail a copy to the movant’s attorney:

                                             Charles G. Wohlrab, Esq.
                                             Robertson, Anschutz & Schneid, P.L.
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Phone: 470-321-7112
                                             Fax: 404-393-1425
                                             Email: cwohlrab@rascrane.com

       2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
          above and attend the hearing, the court may enter an order granting the relief
          requested in the motion.

       3. A hearing on the Motion is scheduled to be held before Judge Ashely M. Chan on
          June 9, 2020, at 11:00 a.m. in Courtroom #4, United States Bankruptcy Court,
          900 Market Street, Philadelphia, PA 19107. Unless the court orders otherwise, the
          hearing on this contested matter will be an evidentiary hearing.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
          you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
          Reading at 610-208-5040 to find out whether the hearing has been canceled because
          no one filed a response.




 Dated: May 15, 2020

                                             Robertson, Anschutz & Schneid, P.L.
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Phone: 470-321-7112
                                             Fax: 404-393-1425
                                             By:/s/ Charles G. Wohlrab
                                             ATTNY NAME: Charles G. Wohlrab
                                             PA Bar Number: 314532
                                             Email: cwohlrab@rascrane.com




                                                                                        19-11278-amc
                                                                                     JONES, MALIKA
                                                                                                MFR
